Case 1:19-cv-00234-PAE Document 29 Filed 04/18/19 Page 1 of 1
Case l:19-cv-00234-PAE Document 28 Filed 04/18/19 Page 1 of 1

U.S. Department of Justice

United States Attomey
Southem District ofNew York

 

 

86 Chambers Srreel
New Yor/c, Ne\l' York 10007

 

 

 

 

Apri118, 2019
USDC SDNY
BY ECF DOCUMENT
HOnOrable Paul 'A. lingelmayer ELECTRON]CALLy FILED
United States District Judge DOC #.
Thurgood Marshall United States Courthouse DATE SILED_ i`.,i[, l [i»]
40 Foley Square .

 

 

 

 

New York, NY 10007

Re: Open Sociely Justl`ce Im'tl`ative v. Central Intelll'gence Agency, et al.,
No. 19 Civ. 234(PAE)(BC1\/I)
Open Socl`ely Justl`ce Inl'l'l`atl've v. Deparl‘mem of Justl'ce, el al.,
No. 19 Civ. 1329 (PAE) (BCl\/I)

Dear Judge Engelmayer:

This Offlce represents the federal agencies (together, the “government”) named as
defendants in the two above-captioned actions, which have been consolidated With plaintiffs
consent, we write respectfully to request that the initial conference set for 2:30 p.m. tomorrow be
moved earlier in the day_to 1:00 p.m._in order to accommodate government counsel’s
religious observance later in the day. Based on a telephone call to chambers, we believe that both
the Court and all parties are available at this earlier time.

We thank the Court for its consideration ofthis request.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District ofNew York

By: /s/ Peter Arono[_"f
PETER ARONOFF

NATASHA TELEANU
Assistant United States Attorneys
l Telephone: (212) 637-2697/2528
L{/ gym Facsimiie; (212) 637-2717
E-mail: nete:'.aronoffr_a‘)usdo'.
natas|m.te|canu@usdo]gov
Counselfor defendants

 

The Court hereby adjourns this conference
to noon on Friday, Apri| 19, 2019.

SO ORDEREDPW\/\£ ]q l E/\W

PAUL A. ENGT-i-LMA”YER
United States District Judge

 

